BARFIELD, Judge.
Following the entry of a default judgment against him as defendant below, appellant filed a motion to dismiss the complaint, contending lack of jurisdiction over him or the subject matter of the suit. We find the trial judge erred in dismissing the motion as being untimely filed. When properly considered in the procedural context, the substance of the motion was to challenge the judgment as void for lack of jurisdiction. Such a motion may be properly considered under Florida Rule of Civil Procedure 1.540(b)(4) as seeking relief from a final judgment. We therefore REMAND for the trial court to consider the merits of the motion under that rule.
ERVIN and WIGGINTON, JJ., concur.